United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-2413
                                  ___________

Shelly Reimer; Richard Duysen;           *
Cheryl Rasmussen; Carla Myrum;           *
Sheryl Roesler; Linda Fugleberg; Bette J.*
Nelson; Lynne Honrud; Ellen Lodin;       *
Dale Harold Myrum; Carol J. Buth;        *
Vicky Palluck; Marianne P. Kalin;        *
Joan L. Shepel; Tamara Jo Cook; Yvette *
R. Johnson; Belinda Schmidt; Lisa        *
Puklich; Murray Moen; Deborah J.         *
Anderson; Julie Kay Buth; Lynette        *   Appeals from the United States
Jensen; Judy Rehder; Connie Bruse;       *   District Court for the
Deedra A. Whalen; John Freeman;          *   District of North Dakota
Sharon R. Bjornson; Elizabeth M.         *
Hermes; Jo Nelle A. Kuder; Michelle D. *
Nordick; Jeanette Buerkle; Rebecca J. *      [TO BE PUBLISHED]
St. Marie; Leann Marie Herrmann;         *
Barbara Ann Odegaard; Laura K.           *
Larson; Terri L. Neyens; Gail E. Palmer; *
Karen Huseth; Inez Lere; Mary            *
Liebenow; Keatha Mcleod; Lynelle M. *
Dick; Lori L. Habel; M. Colette Kroeten; *
Patricia A. Althoff; Sister Colette      *
Werlinger; Jeanine M. Rau; Joyce         *
Ramsey; Joan J. Anderson; Wanda          *
Meyer; John Hoscheid; Amy Jahnke;        *
Kristine R. Berseth; Julie Boe; Evelin   *
Heck; Pam Kanenwisher; Jana Stenson; *
Theresa R. Hedman; Joan M. Niles;        *
Claudia Houston; Ramona Kuehl; Diane *
E. Reese; Diane K. Gorman; Lora          *
Wallgren; Lynnette Brosowske; Beulah *
C. Misheski; Gayle Jean Mousseau;         *
Karen M. Haaland-kelly; Lisa Jorgenson; *
Marlene E. Freeman; Polly Bakko;          *
Kathleen M. Rue; Peggy J.                 *
Abrahamson-Syverson; Shirley Hedlund; *
Donna Stubstad; Colleen P. Frost;         *
Tamara Hoaglund; Susan M.                 *
McCullough; Tamra Handegard; Peggy *
Lindstrom; Lynnette Anderson; Julie       *
Lambertz; Kristi J. Bale; Susan Bischoff; *
Christie R. Evanger; Bonnie Bredell;      *
Lael Jean Richards; Darla M. Schmitz; *
Sharon Baumler; Andrea K. Jones;          *
Bonnie Halvorson; Denise M. Gaard;        *
Jean M. Madsen; Patti J. Killoran;        *
Judy Anderson; Nancy Cigelski; Patricia *
Hendricksen; Therese Stenger; Mark        *
Vincent Zimmerman; Betty Zimmerman; *
Janet Deane; Wanda L. Davis; Cathy        *
Bitterman; Doris Jean Gundberg; Brenda *
Kapitan; Marlys K. Hanson; Joanne A. *
Bye; Kathy Tehven, on behalf of           *
themselves and others similarly           *
situated,                                 *
                                          *
              Appellants,                 *
                                          *
Sister Juliana Wisnewski; Jan Sliper;     *
Karen Gilbraith; Sara Disher; Mary        *
Heiden; Roxanne Myhra; Mary Ann           *
Stibbe; Wanda Mcgray-Moore; Dawn M.*
Brenamen, on behalf of themselves and *
others similarly situated,                *
                                          *
              Plaintiffs,                 *
                                          *
Rolinda Mix; Andrea Husen; Kathy          *

                                         -2-
Giddings; Linda Stelzer; Karen O'Leary;  *
Vicki Oberg; Jeanine M. Rundquist;       *
Joann L. Sence-Mabo; Lorraine            *
Dickerman; Gina Tiffany; Connie          *
England; Grant T. Bauer; Barbara         *
Schenck; Nancy Messerschmidt;            *
Joy Mccracken; Bonnie Lynn Davies;       *
Michelle J. Spangler; Susanne M.         *
Fraasee; Vera Baumler; Nadine L.         *
Rebsch; Cheryl R. Halvorson; Jill D.     *
Anderson; Cindy Troftgruben; Sara        *
Hanson; Yvonne L. Helion; Margaret       *
Slagle; Dean A. Beyer; Colleen A. Abel;  *
Kathy Henry; Teresa Erholtz,             *
                                         *
             Appellants,                 *
                                         *
Deb Wayman; Shayne M. Spokley;           *
Wanda Borchert; Ida M. Jordheim,         *
                                         *
             Plaintiffs,                 *
                                         *
      v.                                 *
                                         *
Champion Healthcare Corporation, a       *
Delaware corporation, dba "DHHS" and *
"Dakota Heartland Health System";        *
Champion Healthcare Corporation of       *
North Dakota, Inc., a North Dakota       *
corporation, individually and as partner *
in Dakota/Champion Partnership,          *
a North Dakota general partnership;      *
Dakota/champion Partnership, a           *
North Dakota general partnership,        *
                                         *
             Appellees,                  *
                                         *

                                          -3-
Dakota Medical Foundation, a North      *
Dakota non-profit corporation,          *
individually and as partner in          *
Dakota/Champion Partnership, a North    *
Dakota general partnership,             *
                                        *
             Defendant.                 *
                                   ___________

                                   No. 00-2426
                                   ___________

Shelly Reimer; Richard Duysen;            *
Cheryl Rasmussen; Carla Myrum;            *
Sheryl Roesler; Linda Fugleberg;          *
Bette J. Nelson; Lynne Honrud; Ellen      *
Lodin; Dale Harold Myrum; Carol J.        *
Buth; Vicky Palluck; Marianne P. Kalin; *
Joan L. Shepel; Tamara Jo Cook; Yvette *
R. Johnson; Belinda Schmidt; Lisa         *
Puklich; Murray Moen; Deborah J.          *
Anderson; Julie Kay Buth; Lynette         *
Jensen; Judy Rehder; Connie Bruse;        *
Deedra A. Whalen; John Freeman;           *
Sharon R. Bjornson; Elizabeth M.          *
Hermes; Jo Nelle A. Kuder; Michelle D. *
Nordick; Jeanette Buerkle; Rebecca J. St.*
Marie; Leann Marie Herrmann; Barbara *
Ann Odegaard; Laura K. Larson; Terri L.*
Neyens; Gail E. Palmer; Karen Huseth; *
Inez Lere; Mary Liebenow; Keatha          *
McLeod; Lynelle M. Dick; Lori L.          *
Habel; M. Colette Kroeten; Patricia A. *
Althoff; Sister Colette Werlinger; Jeanine*
M. Rau; Joyce Ramsey; Joan J.             *
Anderson; Wanda Meyer; John               *
Hoscheid; Amy Jahnke; Kristine R.         *

                                         -4-
Berseth; Julie Boe; Evelin Heck; Pam      *
Kanenwisher; Jana Stenson; Theresa R. *
Hedman; Joan M. Niles; Claudia            *
Houston; Ramona Kuehl; Diane E.           *
Reese; Diane K. Gorman; Lora Wallgren;*
Lynnette Brosowske; Beulah C.             *
Misheski; Gayle Jean Mousseau; Karen *
M. Haaland-kelly; Lisa Jorgenson;         *
Marlene E. Freeman; Polly Bakko;          *
Kathleen M. Rue; Peggy J.                 *
Abrahamson-Syverson; Shirley Hedlund; *
Donna Stubstad; Colleen P. Frost;         *
Tamara Hoaglund; Susan M.                 *
McCullough; Tamra Handegard; Peggy *
Lindstrom; Lynnette Anderson; Julie       *
Lambertz; Kristi J. Bale; Susan Bischoff; *
Christie R. Evanger; Bonnie Bredell;      *
Lael Jean Richards; Darla M. Schmitz; *
Sharon Baumler; Andrea K. Jones;          *
Bonnie Halvorson; Denise M. Gaard;        *
Jean M. Madsen; Patti J. Killoran;        *
Judy Anderson; Nancy Cigelski; Patricia *
Hendricksen; Therese Stenger; Mark        *
Vincent Zimmerman; Betty Zimmerman; *
Janet Deane; Wanda L. Davis; Cathy        *
Bitterman; Doris Jean Gundberg; Brenda *
Kapitan; Marlys K. Hanson; Joanne A. *
Bye; Kathy Tehven, on behalf of           *
themselves and others similarly situated, *
                                          *
                                          *
              Appellees,                  *
                                          *
Sister Juliana Wisnewski; Jan Sliper;     *
Karen Gilbraith; Sara Disher; Mary        *
Heiden; Roxanne Myhra; Mary Ann           *
Stibbe; Wanda Mcgray-moore; Dawn          *

                                         -5-
M. Brenamen, on behalf of themselves    *
and others similarly situated,          *
                                        *
             Plaintiffs,                *
                                        *
Rolinda Mix; Andrea Husen; Kathy        *
Giddings; Linda Stelzer; Karen O'Leary; *
Vicki Oberg; Jeanine M. Rundquist;      *
Joann L. Sence-Mabo; Lorraine           *
Dickerman; Gina Tiffany; Connie         *
England; Grant T. Bauer; Barbara        *
Schenck; Nancy Messerschmidt; Joy       *
McCracken; Bonnie Lynn Davies;          *
Michelle J. Spangler; Susanne M.        *
Fraasee; Vera Baumler; Nadine L.        *
Rebsch; Cheryl R. Halvorson; Jill D.    *
Anderson; Cindy Troftgruben; Sara       *
Hanson; Yvonne L. Helion; Margaret      *
Slagle; Dean A. Beyer; Colleen A. Abel; *
Kathy Henry; Teresa Erholtz,            *
                                        *
             Appellees,                 *
                                        *
Deb Wayman; Shayne M. Spokley;          *
Wanda Borchert; Ida M. Jordheim,        *
                                        *
             Plaintiffs,                *
                                        *
       v.                               *
                                        *
Champion Healthcare Corporation,        *
and its predecessor in interest dba     *
Dakota Heartland Hospital; Champion *
Healthcare Corporation of North         *
Dakota, Inc., individually and as       *
partner in Dakota/Champion Partnership, *
a North Dakota general partnership;     *

                                       -6-
Dakota/champion Partnership, a         *
North Dakota general partnership,      *
                                       *
             Appellants,               *
                                       *
Dakota Medical Foundation, a North     *
Dakota non-profit corporation,         *
individually and as partner in         *
Dakota/Champion Partnership, a         *
North Dakota general partnership,      *
                                       *
             Defendant.                *
                                  ___________

                              Submitted: March 15, 2001

                                   Filed: July 16, 2001
                                    ___________

Before BYE and JOHN R. GIBSON, Circuit Judges, and FRANK,1 District Judge.
                            ___________

BYE, Circuit Judge.

       The appellants, a class of plaintiffs consisting largely of nurses, filed a civil
action against their hospital employer, Dakota Heartland Health Systems, for wage
claims under the Fair Labor Standards Act, 29 U.S.C. §§ 206 et seq. Following lengthy
pretrial proceedings, the parties filed cross-motions for summary judgment. The district
court2 granted summary judgment to Dakota Heartland on the appellants' substantive
claims. The district court also awarded attorney's fees to the appellants for a wage

      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, sitting by designation.
      2
       The Honorable Rodney S. Webb, Chief Judge, United States District Court for
the District of North Dakota.
                                          -7-
calculation error that the hospital corrected after the civil action was filed. The
attorney's fee award was based on the "catalyst theory."

       The parties filed cross-appeals. We affirm the district court's grant of summary
judgment on the substantive claims of the case based on its thorough, well-reasoned
opinion. We vacate and remand for reconsideration the court's award of attorney's fees
in light of the Supreme Court's recent decision in Buckhannon v. W.V. Dept., Health
& Human Res., 121 S. Ct. 1835 (2001).

                                            I

        The appellants consist of current and former employees of Dakota Heartland
Health Systems in Fargo, North Dakota. Most are nurses. During the relevant period,
they were scheduled for off-premises "on-call" time. For on-call time, the nurses were
paid less than the federal minimum wage by Dakota Heartland. The nurses' first claim
is that their on-call time should have been compensated at the federal minimum wage
pursuant to 29 U.S.C. § 206(a).

        In resolving this claim, we must examine what on-call time involves. The record
shows that when the nurses were on-call, they had a great deal of flexibility in their
activities. Their primary requirement was that they had to be reachable by either
cellular phone or beeper, or by leaving a phone number where they could be contacted.
If called, they had to be able to report to the hospital within 20 minutes. On-call nurses
were also prohibited from imbibing alcohol or using mind-altering drugs or
medications.

       Otherwise, the on-call nurses could do whatever they wished during on-call time.
The nurses were not required to be at the hospital, or at their homes. They could play
sports, work at home, go shopping, or visit friends and neighbors. The record shows
that typically the nurses were not called in more than once per call shift. Between

                                           -8-
January 1995 and April 1998, only 36 of the 136 plaintiffs were ever called in more
than once. When they were called in, their on-call pay ceased, and the nurses began
earning their regular hourly rates or overtime.

       The second claim involves the precise formula Dakota Heartland used for
calculating overtime wages. The nurses claim that it does not comply with the FLSA;
Dakota Heartland contends that it does. The underlying dispute is over how to
calculate the "regular rate" of pay as the multiplier for overtime pay. The district court
considered the parties' two competing formulas, and found Dakota Heartland's formula
to be the correct one.

       The appellees have filed a cross-appeal. First, the appellees dispute a comment
that the district court made in footnote 13 of its opinion. See Wisnewski v. Champion
Healthcare Corp., No. CIV.A3-96-72, 2000 WL 1474414, at *8 n.13 (D.N.D. Jan. 11,
2000). The footnote concerns the possible effect of the outcome of a North Dakota
state court action involving a meal break claim asserted by the appellants.

       The appellees also cross-appeal the district court's award of attorney's fees to the
nurses. The fees were based on the "prevailing party" fee-shifting provision of the
FLSA, see 29 U.S.C. § 216(b). The claim on which the attorney's fees were based was
effectively resolved before the summary judgment stage. Nonetheless, the court
awarded the appellants attorney's fees under the "catalyst theory" of fee-shifting.

                                             II

        We review the district court's grant of summary judgment de novo. Spinden v.
G.S. Roofing Prods. Co., 94 F.3d 421, 429 (8th Cir. 1996). The first issue on appeal
is the district court's decision holding that the nurses' off-premises, on-call time did not
constitute hours "worked" for Dakota Heartland. Because the FLSA applies only when
the employee is "working" for the employer, this issue determines whether the

                                            -9-
appellants' on-call hours were covered by the FLSA, and therefore whether they were
entitled to be paid the federal minimum wage by Dakota Heartland, see 29 U.S.C. §
206.

          The FLSA does not define when an employee is working for his or her employer.
As a result, the burden has fallen largely on the federal courts, as well as the
Department of Labor, to develop general criteria for deciding when an employee is
working for the purposes of the FLSA. Most importantly, the Supreme Court
developed a general approach for cases such as this in its twin decisions of Armour &
Co. v. Wantock, 323 U.S. 126 (1944), and Skidmore v. Swift & Co., 323 U.S. 134
(1944). The Court held that an employee's time is "work" for the purposes of the FLSA
if it is spent "predominantly for the benefit of the employer." Armour, 313 U.S. at 133.
The Court noted that in some such cases "[f]acts may show that the [employee] waited
to be engaged" and therefore was not working. Skidmore, 323 U.S. at 137-38. The
Court stressed that the lower courts should take a "practical approach based on the
realities of each case . . . ." Armour, 323 U.S. at 133.

       We commend the district court's practical approach to this issue, and agree with
its holding that the appellants' off-premises, on-call hours were not spent
"predominantly for the benefit of the employer." See Armour, 323 U.S. at 133. As the
record makes clear, there were very few restrictions placed on the appellants during
their on-call hours. See Cross v. Ark. Forestry Comm'n, 938 F.2d 912, 916 (8th Cir.
1991) (evaluating restrictions on employees' personal activities). Short of drinking
alcohol or taking mind-altering drugs, the appellants could pursue a virtually unlimited
range of activities in town or at home.

       Moreover, it was relatively uncommon for the appellants to be called in more
than once during their on-call schedules. As the district court noted, in over a three-
year time span, only about a quarter of the appellants were actually called in more than
once during their scheduled on-call times. See Wisnewski, 2000 WL 1474414, at *4.

                                          -10-
This mitigates against a conclusion that the on-call time was spent predominantly for
the benefit of Dakota Heartland. Henson v. Pulaski County Sheriff Dep't, 6 F.3d 531,
533 (8th Cir. 1993). We are equally unpersuaded by the appellants' attempt to imply
an employment contract based on manuals of Dakota Heartland; even if such a contract
could be implied from these submissions (a proposition we find dubious), it would still
not answer the question of whether the appellants' on-call time was spent
"predominantly for the benefit of the employer." See Armour, 323 U.S. at 133.

       Our decision is in accordance with the most closely analogous circuit decision
on point. See Bright v. Houston Northwest Med. Ctr. Survivor, Inc., 934 F.2d 671 (5th
Cir. 1991) (holding biomedical technician's off-premises "on-call" time was not
"working time" under FLSA, where only restrictions were the use of a beeper, a 20-30
minute response time, and ban on alcohol). At the same time, we stress the limited
nature of our holding. Technology will undoubtedly continue to reshape our concept
of the workplace, and lead to new definitions of work and worktime. Accordingly, we
will continue to utilize a "practical approach based on the realities of each case . . . ."
Armour, 323 U.S. at 133.

       The second issue on appeal concerns the appellants' claim that Dakota
Heartland's formula for calculating overtime wages violates the FLSA. The FLSA
requires that, "no employer shall employee any of his employees . . . for a workweek
longer than forty hours unless such employee receives compensation for his
employment in excess of the hours above specified at a rate not less than one and one-
half times the regular rate at which he is employed." 29 U.S.C. § 201(a)(1). Here, the
parties dispute just exactly how to calculate "the regular rate at which" the nurses were
employed, for the purposes of the overtime multiplier.

      We find persuasive the district court's excellent and detailed reasoning on this
technical issue, see Wisnewski, 2000 WL 1474414, at **6-8, and we would simply
recommend the reader to it. As the district court pointed out, the appellants' calculation

                                           -11-
uses the production bonus once to determine the regular rate and then adds in the full
weight of that production bonus again into the calculation at the end. See Wisnewski,
2000 WL 1474414, at *7. Like the district court, we believe that the appellants'
proposed formula would effectively overcount the production bonuses. See also Am.
Fed'n of Gov't Employees, Local 3721, 732 F. Supp. 1, 4 (D.D.C. 1989) (expressly
rejecting similar proposed formula for calculating the "regular rate").

       The appellees have also filed a cross-appeal. They seek to "reverse" a comment
by the district court in footnote 13 of its opinion. The district court stated: "Further, the
court instructs that plaintiffs may be entitled to additional overtime compensation in this
action if the related state court action on the meal break claim proves to be successful."
Wisnewski, 2000 WL 1474414, at *8 n.13. This footnote refers to a North Dakota
state claim concerning pay for meal breaks that the district court had severed from the
federal case. The appellees contend that the district court no longer has jurisdiction
over any substantive claims in this case, and thus it could not award the appellants any
additional compensation for overtime pay, regardless of the outcome of the North
Dakota state court proceedings. As such, they ask us to opine on the allegedly
erroneous comment by the district court.

       What the appellees are really asking for is an advisory opinion. To amend the
district court's order, the appellants would first have to file a motion pursuant to Fed.
R. Civ. P. 60. Assuming that occurred, the district court would then have to consider
the issue anew, and actually render a final, appealable order. The proceedings in the
district court have been stayed pending the appeal. As such, we have no final order to
review, and this series of events may never unfold. Our judicial authority is limited to
deciding actual cases and controversies; we may not rule on a hypothetical set of
events. See Doe v. LaFluer, 179 F.3d 613, 615 (8th Cir. 1999). Accordingly, we
decline to express an opinion on the district court's footnote.




                                            -12-
        Dakota Heartland also cross-appeals the district court's award of attorney's fees
to the appellants. We have held that in cases where the defendant voluntarily grants
the requested relief, rendering the claim or the lawsuit moot, the plaintiffs may still
recover their attorney's fees "if the lawsuit was the cause of the remedial action and
defendant's compliance was not gratuitous." Tyler v. Corner Constr. Corp., 167 F.3d
1202, 1205 (8th Cir. 1999). We agree with the district court's findings that these facts
present a prototypical case for the catalyst theory of fee-shifting.

       Since the district court's award, however, the Supreme Court issued its decision
in Buckhannon v. W.V. Dept., Health & Human Res., 121 S. Ct. 1835 (2001). In
Buckhannon, the Supreme Court reversed an award of attorney's fees under the catalyst
theory for a civil action that corrected violations of the Fair Housing Amendments Act
of 1988 and the Americans with Disabilities Act. 121 S. Ct. at 1838, 1840-41. We
express no opinion at this time on the effect this decision may have on the award. We
do believe, however, that the basis for the award bears reconsideration in light of the
Court's decision. We therefore vacate the district court's order granting attorney's fees
to the appellants, and remand for reconsideration of this issue in light of the Supreme
Court's decision in Buckhannon.

                                           III

      We vacate and remand for reconsideration the order awarding attorney's fees to
the appellants. In all other respects, we affirm the district court's judgment.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                          -13-